DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-11, 13-14, 16-19, 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 11, and 19 recite “determining/determine a plurality of trackable features of the wearable device, wherein the trackable features comprise at least a pattern of lights disposed on a first portion of the wearable device, and one or more passive markers distributed on a second portion of the wearable device”; however it is not clear what is determined or if the language should state “detecting/detect”.  Therefore, the claims fail to particularly point out and distinctly claim the subject matter of the invention.  Claims 3-4, 6-10, 13-14, 16-18, 21-22 are rejected as being dependent on a rejected base claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-11, 13-14, 16-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Balan et al. (US Patent Publication No. 2019/0325274; hereinafter Balan) in view of Hsieh et al. (US Patent Publication No. 2014/0078040; hereinafter Hsieh) and Chen et al. (US Patent Publication No. 2017/0011553; hereinafter Chen).
With reference to claim 1, Balan discloses a method comprising, by a computing system (see Fig. 1):
	receiving motion data captured by one or more motion sensors (IMU) of a wearable device (106, 124) (see paragraphs 19, 23; Figs. 1, 4);
	generating a pose of the wearable device based on the motion data (see paragraphs 19, 23);
	capturing a first frame of the wearable device by a camera using a first exposure time (see paragraphs 23, 25);
	identifying, in the first frame, a pattern of lights disposed on the wearable device (see paragraphs 25, 28);
	capturing a second frame of the wearable device by using an IMU device (see paragraph 28);
	tracking the wearable device by adjusting the pose of the wearable device in the environment based on (2) the identified predetermined features (feature points; see paragraph 23) in the second frame (see paragraphs 28-29).
	While disclosing all that is required as explained above Balan, fails to specifically disclose determining a first and second lighting condition, and capturing a second frame of the wearable device by using a camera as recited.
	Hsieh discloses a dual-mode remote control method having an image sensor for capturing a plurality of images (see abstract, paragraph 31), wherein the computing system includes determining that a first light condition of an environment (as sensed by the luminance of the pixels in the captured images; see paragraph 34) is suitable for tracking gestures based on infrared light (IR light source; see paragraph 34); responsive to determining the first light condition, capturing a first frame of the gesture by a camera using a first exposure time (lowered EV; see paragraph 34, 40; Figs. 1-3), and determining that a second light condition of the environment is unsuitable for tacking the gesture based on infrared light (luminance level below a threshold value; see paragraphs 34, 40; Figs. 1-3); responsive to determining the second light condition, capturing a second frame of the wearable device by using second exposure time (standard EV) (see paragraphs 39-40), that is longer than the first exposure time (see paragraph 39); wherein the camera is able to capture light values of the image at the first exposure value, and identifying, in the second frame, predetermined features of the wearable device (see paragraph 40).
	Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a camera having a first and second exposure time for capturing images similar to that which is taught by Hsieh to be carried out in a system similar to that which is taught by Balan to thereby improve accuracy of user input (see Hsieh; paragraph 43).
	Further, while disclosing all that is required as explained above, Balan and Hsieh fail to disclose a plurality of trackable features of the wearable device being a pattern a lights on a first portion and one or more passive markers on a second portion as recited.
	Chen discloses a computing tracking system receiving motion data captured by one or more motion sensors (404) of a device (102) (see paragraphs 17, 37, 44-45; Figs. 1, 4, 6), wherein the computing system determines [detects] (camera; 180) a plurality of trackable features (125) of the device (102) (see paragraphs 44-45; Figs. 1, 4, 6), wherein the trackable features (125A) comprise at least a pattern of lights disposed on a first portion of the device (102) (see paragraph 45; Fig. 6A), and one or more passive markers distributed on a second portion of the device (102) (see paragraph 46, Figs. 2-4), identifying the pattern of lights disposed on the first portion of the wearable device (102) (see paragraph 51), and identifying the one or more passive markers distributed on the second portion (see paragraph 51); and tracking the device (102) based on the identified pattern of lights from the first portion and the identified one or more passive markers of the second portion (see paragraphs 51-52).
	Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a pattern lights and passive markers similar to that which is taught by Chen to be carried out in a system similar to that which is taught by Balan and Hsieh to thereby provide position data of the input device (see Chen; paragraph 4).

	With reference to claim 3, Balan, Hsieh, and Chen disclose all that is required as explained above with reference to claim 1, wherein Hsieh further discloses the second light condition comprises one or more of: an environment having bright light; an environment having a light source to interfere the pattern of lights of the wearable device; and the camera not being able to capture the pattern of lights (see paragraph 34).

With reference to claim 4, Balan, Hsieh, and Chen disclose all that is required as explained above with reference to claim 1, wherein Balan further discloses that the wearable device is equipped with one or more inertial measurement units (IMUs) and one or more infrared (IR) light emitting diodes (LEDs) (see paragraph 20).
While Balan discloses IMUs and IR-LEDs as recited, there fails to be disclosure of a frame assignments to the IR image and a visible-light image as recited.
Hsieh further discloses that a first frame is an IR image, and 1second frame is a visible-light image (in teaching alternatively using the first and second exposure values (see paragraphs 10-11).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a camera having a first and second frame for capturing images similar to that which is taught by Hsieh to be carried out in a system similar to that which is taught by Balan to thereby improve accuracy of user input (see Hsieh; paragraph 43).

With reference to claim 6, Balan, Hsieh, and Chen disclose all that is required as explained above with reference to claim 1, wherein Hsieh further discloses that the pose of the wearable device is generated at a faster frequency than a frequency that the first frame and the second frame are captured (see paragraph 40; Fig. 3).

With reference to claim 7, Balan, Hsieh, and Chen disclose all that is required as explained above with reference to claim 1, wherein Balan further discloses capturing a third frame (environmental tracking exposures) of the wearable device by the camera using the second exposure time (see paragraph 30); 
identifying, in the third frame (see paragraph 30), one or more features corresponding to the predetermined features (feature points) of the wearable device (see paragraphs 31-32);
	determining correspondence data between the predetermined features and the one or more features (see paragraphs 31-32); and
	tracking the wearable device in the environment based on the correspondence data (see paragraphs 31-32).
	While Balan discloses predetermined features, there fails to be disclosure of the features being one or more passive markers as recited.
Chen discloses a computing tracking system receiving motion data captured by one or more motion sensors (404) of a device (102) (see paragraphs 17, 37, 44-45; Figs. 1, 4, 6), wherein the computing system determines [detects] (camera; 180) a plurality of trackable features (125) of the device (102) (see paragraphs 44-45; Figs. 1, 4, 6), wherein the trackable features (125A) comprise at least a pattern of lights disposed on a first portion of the device (102) (see paragraph 45; Fig. 6A), and one or more passive markers distributed on a second portion of the device (102) (see paragraph 46, Figs. 2-4).
	
With reference to claim 8, Balan, Hsieh, and Chen disclose all that is required as explained above with reference to claim 1, wherein Balan further discloses that the camera configured to capture the first frame and the second frame of the wearable device (see paragraphs 23, 25, 28);
	an identifying unit configured to identify the pattern of lights and the predetermined features of the wearable device (see paragraphs 25, 28); and
	a filter unit configured to adjust the pose of the wearable device (paragraphs 47-48; Figs. 9-10).
While Balan discloses predetermined features, there fails to be disclosure of the features being one or more passive markers as recited.
Chen discloses a computing tracking system receiving motion data captured by one or more motion sensors (404) of a device (102) (see paragraphs 17, 37, 44-45; Figs. 1, 4, 6), wherein the computing system determines [detects] (camera; 180) a plurality of trackable features (125) of the device (102) (see paragraphs 44-45; Figs. 1, 4, 6), wherein the trackable features (125A) comprise at least a pattern of lights disposed on a first portion of the device (102) (see paragraph 45; Fig. 6A), and one or more passive markers distributed on a second portion of the device (102) (see paragraph 46, Figs. 2-4).

With reference to claim 9, Balan, Hsieh, and Chen disclose all that is required as explained above with reference to claim 1, wherein Balan further discloses that the camera (206) is located within a head-mounted device (see paragraph 22; Fig. 2); and wherein the wearable device (202) is a controller separated from the head-mounted device (see paragraph 22; Fig. 2). 

With reference to claim 10, Balan, Hsieh, and Chen disclose all that is required as explained above with reference to claim 9, wherein Balan further discloses that the head-mounted device comprises one or more processors (404), wherein the one or more processors (404) are configured to implement the camera, the identifying unit, and the filter unit (see paragraphs 26-27; Fig. 4).

With reference to claim 11, Balan discloses one or more computer-readable non-transitory storage media embodying software that is operable when executed (see paragraphs 82, 84; Fig. 10) to:
	receive motion data captured by one or more motion sensors (IMU) of a wearable device (106, 124) (see paragraphs 19, 23; Figs. 1, 4);
	generate a pose of the wearable device based on the motion data (see paragraphs 19, 23);
	capture a first frame of the wearable device by a camera using a first exposure time (see paragraphs 23, 25);
	identify, in the first frame, a pattern of lights disposed on the wearable device (see paragraphs 25, 28);
	capturing a second frame of the wearable device by using an IMU device (see paragraph 28);
	tracking the wearable device by adjusting the pose of the wearable device in the environment based on (2) the identified predetermined features (feature points; see paragraph 23) in the second frame (see paragraphs 28-29).
	While disclosing all that is required as explained above Balan, fails to specifically disclose capturing a second frame of the wearable device by using a camera as recited.
	Hsieh discloses a dual-mode remote control method having an image sensor for capturing a plurality of images (see abstract, paragraph 31), wherein the computing system includes determining that a first light condition of an environment (as sensed by the luminance of the pixels in the captured images; see paragraph 34) is suitable for tracking gestures based on infrared light (IR light source; see paragraph 34); responsive to determining the first light condition, capturing a first frame of the gesture by a camera using a first exposure time (lowered EV; see paragraph 34, 40; Figs. 1-3), and determining that a second light condition of the environment is unsuitable for tacking the gesture based on infrared light (luminance level below a threshold value (see paragraphs 40; Figs. 1-3); responsive to determining the second light condition, capturing a second frame of the wearable device by using second exposure time (standard EV) (see paragraphs 39-40), that is longer than the first exposure time (see paragraph 39); wherein the camera is able to capture light values of the image at the first exposure value, and identifying, in the second frame, predetermined features of the wearable device (see paragraph 40).
	Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a camera having a first and second exposure time for capturing images similar to that which is taught by Hsieh to be carried out in a system similar to that which is taught by Balan to thereby improve accuracy of user input (see Hsieh; paragraph 43).
Further, while disclosing all that is required as explained above, Balan and Hsieh fail to disclose a plurality of trackable features of the wearable device being a pattern a lights on a first portion and one or more passive markers on a second portion as recited.
	Chen discloses a computing tracking system receiving motion data captured by one or more motion sensors (404) of a device (102) (see paragraphs 17, 37, 44-45; Figs. 1, 4, 6), wherein the computing system determines [detects] (camera; 180) a plurality of trackable features (125) of the device (102) (see paragraphs 44-45; Figs. 1, 4, 6), wherein the trackable features (125A) comprise at least a pattern of lights disposed on a first portion of the device (102) (see paragraph 45; Fig. 6A), and one or more passive markers distributed on a second portion of the device (102) (see paragraph 46, Figs. 2-4), identifying the pattern of lights disposed on the first portion of the wearable device (102) (see paragraph 51), and identifying the one or more passive markers distributed on the second portion (see paragraph 51); and tracking the device (102) based on the identified pattern of lights from the first portion and the identified one or more passive markers of the second portion (see paragraphs 51-52).
	Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a pattern lights and passive markers similar to that which is taught by Chen to be carried out in a system similar to that which is taught by Balan and Hsieh to thereby provide position data of the input device (see Chen; paragraph 4).

With reference to claim 13, Balan, Hsieh, and Chen disclose all that is required as explained above with reference to claim 11, wherein Hsieh further discloses wherein the second light condition comprises one or more of: an environment having bright light; an environment having a light source to interfere the pattern of lights of the wearable device; and the camera not being able to capture the pattern of lights (see paragraph 34). 

With reference to claim 14, Balan, Hsieh, and Chen disclose all that is required as explained above with reference to claim 11, wherein Balan further discloses that the wearable device is equipped with one or more inertial measurement units (IMUs) and one or more infrared (IR) light emitting diodes (LEDs) (see paragraph 20).
While Balan discloses IMUs and IR-LEDs as recited, there fails to be disclosure of a frame assignments to the IR image and a visible-light image as recited.
Hsieh further discloses that a first frame is an IR image, and 1second frame is a visible-light image (in teaching alternatively using the first and second exposure values (see paragraphs 10-11).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a camera having a first and second frame for capturing images similar to that which is taught by Hsieh to be carried out in a system similar to that which is taught by Balan to thereby improve accuracy of user input (see Hsieh; paragraph 43).

With reference to claim 16, Balan, Hsieh, and Chen disclose all that is required as explained above with reference to claim 11, wherein Hsieh further discloses that the pose of the wearable device is generated at a faster frequency than a frequency that the first frame and the second frame are captured (see paragraph 40; Fig. 3).

With reference to claim 17, Balan, Hsieh, and Chen disclose all that is required as explained above with reference to claim 11, wherein Balan further discloses wherein the software is further operable when executed to: capture a third frame (environmental tracking exposures) of the wearable device by the camera using the second exposure time (see paragraph 30); identify, in the third frame, one or more features corresponding to the predetermined features (feature points) of the wearable device (see paragraphs 31-32); determine correspondence data between the predetermined features and the one or more features (see paragraphs 31-32); and track the wearable device in the environment based on the adjusted pose and the correspondence data (see paragraphs 31-32).
While Balan discloses predetermined features, there fails to be disclosure of the features being one or more passive markers as recited.
Chen discloses a computing tracking system receiving motion data captured by one or more motion sensors (404) of a device (102) (see paragraphs 17, 37, 44-45; Figs. 1, 4, 6), wherein the computing system determines [detects] (camera; 180) a plurality of trackable features (125) of the device (102) (see paragraphs 44-45; Figs. 1, 4, 6), wherein the trackable features (125A) comprise at least a pattern of lights disposed on a first portion of the device (102) (see paragraph 45; Fig. 6A), and one or more passive markers distributed on a second portion of the device (102) (see paragraph 46, Figs. 2-4).

With reference to claim 18, Balan, Hsieh, and Chen disclose all that is required as explained above with reference to claim 11, wherein Balan further discloses that the camera (206) is located within a head-mounted device (see paragraph 22; Fig. 2); and wherein the wearable device (202) is a controller separated from the head-mounted device (see paragraph 22; Fig. 2). 

With reference to claim 19, Balan discloses a system comprising: one or more processors (410); and one or more computer-readable non-transitory storage media coupled to one or more of the processors and comprising instructions operable when executed by the one or more of the processors (see paragraphs 82, 84; Fig. 10) to cause the system to:
	receive motion data captured by one or more motion sensors (IMU) of a wearable device (106, 124) (see paragraphs 19, 23; Figs. 1, 4);
	generate a pose of the wearable device based on the motion data (see paragraphs 19, 23);
	capture a first frame of the wearable device by a camera using a first exposure time (see paragraphs 23, 25);
	identify, in the first frame, a pattern of lights disposed on the wearable device (see paragraphs 25, 28);
	capturing a second frame of the wearable device by using an IMU device (see paragraph 28);
		tracking the wearable device by adjusting the pose of the wearable device in the environment based on (2) the identified predetermined features (feature points; see paragraph 23) in the second frame (see paragraphs 28-29).
	While disclosing all that is required as explained above Balan, fails to specifically disclose capturing a second frame of the wearable device by using a camera as recited.
	Hsieh discloses a dual-mode remote control method having an image sensor for capturing a plurality of images (see abstract, paragraph 31), wherein the computing system includes determining that a first light condition of an environment (as sensed by the luminance of the pixels in the captured images; see paragraph 34) is suitable for tracking gestures based on infrared light (IR light source; see paragraph 34); responsive to determining the first light condition, capturing a first frame of the gesture by a camera using a first exposure time (lowered EV; see paragraph 34, 40; Figs. 1-3), and determining that a second light condition of the environment is unsuitable for tacking the gesture based on infrared light (luminance level below a threshold value (see paragraphs 40; Figs. 1-3); responsive to determining the second light condition, capturing a second frame of the wearable device by using second exposure time (standard EV) (see paragraphs 39-40), that is longer than the first exposure time; wherein the camera is able to capture light values of the image at the first exposure value, and identifying, in the second frame, predetermined features of the wearable device (see paragraph 40).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a camera having a first and second exposure time for capturing images similar to that which is taught by Hsieh to be carried out in a system similar to that which is taught by Balan to thereby improve accuracy of user input (see Hsieh; paragraph 43).
Further, while disclosing all that is required as explained above, Balan and Hsieh fail to disclose a plurality of trackable features of the wearable device being a pattern a lights on a first portion and one or more passive markers on a second portion as recited.
	Chen discloses a computing tracking system receiving motion data captured by one or more motion sensors (404) of a device (102) (see paragraphs 17, 37, 44-45; Figs. 1, 4, 6), wherein the computing system determines [detects] (camera; 180) a plurality of trackable features (125) of the device (102) (see paragraphs 44-45; Figs. 1, 4, 6), wherein the trackable features (125A) comprise at least a pattern of lights disposed on a first portion of the device (102) (see paragraph 45; Fig. 6A), and one or more passive markers distributed on a second portion of the device (102) (see paragraph 46, Figs. 2-4), identifying the pattern of lights disposed on the first portion of the wearable device (102) (see paragraph 51), and identifying the one or more passive markers distributed on the second portion (see paragraph 51); and tracking the device (102) based on the identified pattern of lights from the first portion and the identified one or more passive markers of the second portion (see paragraphs 51-52).
	Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a pattern lights and passive markers similar to that which is taught by Chen to be carried out in a system similar to that which is taught by Balan and Hsieh to thereby provide position data of the input device (see Chen; paragraph 4).

With reference to claims 21 and 22, Balan, Hsieh, and Chen disclose all that is required as explained above with reference to claim 1 or 11, wherein the first light condition comprises one or more of: an indoor environment (100); an environment not having bright light in the background; and an environment not having a light source to interfere the pattern of lights (see paragraphs 22, 32; Fig. 1). 


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LIU et al. (US 10,802,282) discloses a wearable device (108) having a plurality of light sources (110) and an HMD device (102), wherein the peripheral devices are used to make gesture inputs by usage of location detection and optical detection (see column 3, lines 18-column 4, line 68; Figs. 1, 10, 12).
CHERRADI EL FADILI (US2015/0084884) discloses a gesture input system capable of marker based motion capture wherein markers are placed on the fingertips of the user and their coordinates are used to track finger positions by usage of active markers or reflective markers that emit or reflect natural or artificial light to track in 2D or 3D (see paragraph 154; Figs. 16, 22a-c).


Response to Arguments
Applicant's arguments filed 06/2/22 have been fully considered but they are not persuasive.  The applicant argues that the combination of Ballan and Hsieh fail to disclose responsive to determining the second light condition, capturing a second frame of the wearable device by the camera using a second exposure time that is longer than the first exposure time as recited in claims 1, 11, and 19.  The examiner finds that while Ballan discloses tracking the wearable device however fails to disclose the light conditions at the first and second exposure times as recited.  As explained previously the examiner relies upon Hsieh for disclosing the features argued by the applicant.  Particularly, Hsieh discloses a first and second lighting condition in teaching
[0034] Then, the electronic apparatus determines to perform IR detection and/or gesture detection on the images captured according to at least one characteristic of the captured images so as to obtain an action of at least one target in the image.  The electronic apparatus may determine the IR detection and/or gesture detection to be performed by examining luminance of the captured image.  When a plurality of pixels in the captured images are detected to have high luminance the electronic apparatus may determine that an IR light source is detected so as to perform the IR detection to track a movement trace of the IR light source in the image and recognize the same as an action of the IR light source.  On the other hand, when no pixel in the captured image is detected to have high luminance, the electronic apparatus may determine that no IR light source exists in the captured images so as to perform the gesture detection to trace a movement trace of a user’s hand in the image and recognize the same as a gesture teaching image capturing of pixels of the display panel to determine a lighting condition, wherein when the lighting conditions are below a threshold value a second exposure time is used for capturing image data (see paragraphs 34, 40-42).  
Additionally, the examiner finds that Hsieh discloses that pixel luminance in a bright group have pixel values to the maximum value and are captured at the lowered EV, otherwise an image is obtained when the standard EV is used to capture image (see paragraphs 39-40). Therefore teaching capturing images at different exposure times based on the lighting conditions. Therefore, the examiner finds that the combination of Ballan and Hsieh disclose the claimed features of the invention. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/         Examiner, Art Unit 2625                                                                                                                                                                                               


/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625